DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 11/30/2020, the following represents the changes from the previous claims: Claims 1, 7, 8, 10-15, 21, 23-32, and 35 were amended. Claims 1, 7-15, 21-32, and 35 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 7-10, 15, 21, 22, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benne et al. (US Patent Publication 2012/0279122) in view of Bouwens et al. (WO2009130021A1).
	a. Regarding claim 1, Benne teaches a method of growing a plant, comprising growing a plant from a seed, seedling, or immature plant in a growing facility 10 a [An operator can plant seeds or seedlings within an inert growing medium [0082]], transporting the plant [a first growing machine 10 a can be used to grow seedlings from seed. As shown, after a period of growth, the six seeds per cradle germinate and grow into to seedlings. The six seedlings, having increased in size sufficiently to be removed, are removed for transfer to a subsequent or second growing machine 10 b [0086]; at the loading end of the second growing machine 10 b, the six seedlings could be grown to harvest as mature plants [0087]], and exposing the plant to a light emitting diode (LED) [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne does not specifically teach transporting the plant to a satellite facility of the growing facility. Bouwens teaches transporting the plant to a satellite facility of the growing facility [growth is usually carried out at the same growing facility for at least another 4 or at least 5 and often at least 6 further weeks, before the second mineral wool growth substrate units are transferred to a second growing facility. This is generally needed because as the plants increase in size it is necessary to irrigate them in a different way and to provide a greater area for growth and this is best achieved at a second specialised growing facility, page 14 lines 14-20; at the second facility there may be a period of less than 3 weeks before harvestable flowers are available, page 14 lines 30-31]] for the purpose of providing a greater area for growth and to irrigate the plant in a different way as the plants increase in size that is best achieved at a second specialized growing facility. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne to include transporting the plant to a satellite facility of the growing facility as taught by Bouwens  because doing so would have provided a greater area for growth and to irrigate the plant in a different way as the plants increase in size that is best achieved at a second specialized growing facility. Please note in the combination of Benne and Bouwens the plant is exposed to a light emitting diode (LED) in the satellite facility.
b. Regarding claim 7, Benne in view of Bouwens teaches (references to Benne) the method of claim 1 wherein facility 10 b comprises an LED growth chamber [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens teaches (references to Bouwens) the method of claim 1 having the satellite facility [growth is usually carried out at the same growing facility for at least another 4 or at least 5 and often at least 6 further weeks, before the second mineral wool growth substrate units are transferred to a second growing facility. This is generally needed because as the plants increase in size it is necessary to irrigate them in a different way and to provide a greater area for growth and this is best achieved at a second specialised growing facility, page 14 lines 14-20]. Please note in the combination of Benne and Bouwens the satellite facility comprises the LED growth chamber. 
c. Regarding claim 8, Benne in view of Bouwens teaches (references to Bouwens) the method of claim 1 comprising finishing the growth of the plant in the satellite facility for 1 day to 30 days [at the second facility there may be a period of less than 3 weeks before harvestable flowers are available, page 14 lines 30-31].
d. Regarding claim 9, Benne in view of Bouwens teaches (references to Benne) the method of claim 1 wherein the LED emits a wavelength [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens does not specifically teach a wavelength between 440 nm to 495 nm and a wavelength between 615 nm to 750 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens to include a wavelength between 440 nm to 495 nm and a wavelength between 615 nm to 750 nm because doing so would have provided wavelengths of light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
e. Regarding claim 10, Benne in view of Bouwens teaches (references to Benne) the method of claim 1 comprises exposing of the plant to the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne further teaches exposing of the plant to the LED followed by a dark period [The lights 18 can be controlled to manage exposure including whether they are on or off or the intensity emitted thereby. The lights 18 can be manually or automatically turned on or off or adjusted to control the exposure, including providing illumination on a light cycle [0075]].
Benne in view of Bouwens does not specifically teach exposing the plant to the LED for 12 hours to 24 hours followed by a dark period of 1 hour to 12 hours per day. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens to include exposing of the plant to the LED for 12 hours to 24 hours followed by a dark period of 1 hour to 12 hours per day because doing so would have provided a sufficient exposure time for growth and since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
f. Regarding claim 15, Benne discloses a system for growing a plant, comprising a growing facility 10 a comprising an area configured to initiate growth of a plant or seed [a first growing machine 10 a can be used to grow seedlings from seed. As shown, after a period of growth, the six seeds per cradle germinate and grow into to seedlings [0086] and an area configured to allow finishing of the growth of the plant [The six seedlings, having increased in size sufficiently to be removed, are removed for transfer to a subsequent or second growing machine 10 b [0086]; at the loading end of the second growing machine 10 b, the six seedlings could be grown to harvest as mature plants [0087]], wherein the finishing comprises exposing the plant to a light emitting diode (LED) [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne does not specifically teach a satellite facility of the growing facility comprising an area configured to allow finishing of the growth of the plant. Bouwens teaches a satellite facility of the growing facility comprising an area configured to allow finishing of the growth of the plant [growth is usually carried out at the same growing facility for at least another 4 or at least 5 and often at least 6 further weeks, before the second mineral wool growth substrate units are transferred to a second growing facility. This is generally needed because as the plants increase in size it is necessary to irrigate them in a different way and to provide a greater area for growth and this is best achieved at a second specialised growing facility, page 14 lines 14-20; at the second facility there may be a period of less than 3 weeks before harvestable flowers are available, page 14 lines 30-31]] for the purpose of providing a greater area for growth and to irrigate the plant in a different way as the plants increase in size that is best achieved at a second specialized growing facility. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne to include a satellite facility of the growing facility comprising an area configured to allow finishing of the growth of the plant as taught by Bouwens  because doing so would have provided a greater area for growth and to irrigate the plant in a different way as the plants increase in size that is best achieved at a second specialized growing facility.
10 b comprises an LED growth chamber [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens teaches (references to Bouwens) the system of claim 15 having the satellite facility [growth is usually carried out at the same growing facility for at least another 4 or at least 5 and often at least 6 further weeks, before the second mineral wool growth substrate units are transferred to a second growing facility. This is generally needed because as the plants increase in size it is necessary to irrigate them in a different way and to provide a greater area for growth and this is best achieved at a second specialised growing facility, page 14 lines 14-20]. Please note in the combination of Benne and Bouwens the satellite facility comprises the LED growth chamber.
h. Regarding claim 22, Benne in view of Bouwens teaches (references to Benne) the system of claim 15 wherein the LED emits a wavelength [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens does not specifically teach a wavelength between 440 nm to 495 nm and a wavelength between 615 nm to 750 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens to include a wavelength between 440 nm to 495 nm and a wavelength between 615 nm to 750 nm because doing so would have provided wavelengths of light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	i. Regarding claim 32, Benne in view of Bouwens teaches (references to Benne) the system of claim 1 comprising exposing the plant to an LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]] in growing facility 10 a.

4. 	Claims 11-14 and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benne et al. (US Patent Publication 2012/0279122) in view of Bouwens et al. (WO2009130021A1) and Capen et al. (US Patent Publication 2009/0199470).
a. Regarding claim 11, Benne in view of Bouwens teaches (references to Benne) the method of claim 1 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens does not specifically teach the total light emitted by the LED comprises blue light and red light.  
Capen teaches the total light emitted by the LED comprises blue light and red light [red light having a peak wavelength of about 660 nanometers and blue light having a peak wavelength of about 465 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens to include the total light emitted by the LED comprises blue light and red light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
Benne in view of Bouwens and Capen does not specifically teach 10% to 30% blue light and 70% to 90% red light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include 10% to 30% blue light and 70% to 90% red light because doing so would have provided light suitable for specific stages of plant growth and development since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
b. Regarding claim 12, Benne in view of Bouwens and Capen teaches (references to Benne) the method of claim 11 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
[an LED lamp emitting green light having a wavelength between 500 and 600 nanometers, claim 1] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include total light emitted by the LED comprises green light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
Benne in view of Bouwens and Capen does not specifically teach 1% to 10% green light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include 1% to 10% green light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
c. Regarding claim 13, Benne in view of Bouwens and Capen teaches (references to Benne) the method of claim 11 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Bouwens and Capen does not specifically teach the total light emitted by the LED comprises yellow and orange light. Capen teaches the total light emitted by the LED comprises comprises yellow [wavelengths from 500 nm-600 nm (yellow to green) [0105]] and orange light [emits orange light having a peak wavelength emission of about 612 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include total light emitted by the LED comprises yellow and orange light as taught by Capen because doing so would 
d. Regarding claim 14, Benne in view of Bouwens and Capen teaches (references to Benne) the method of claim 11 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Bouwens and Capen does not specifically teach lthe total light emitted by the LED comprises white light. Capen teaches the total light emitted by the LED comprises white light [at least one white light emitting diode, claim 15] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include total light emitted by the LED that comprises white light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.
Benne in view of Bouwens and Capen does not specifically teach 1% to 10% white light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Bouwens and Capen to include 1% to 10% white light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
e. Regarding claim 23, Benne in view of Bouwens teaches the system of claim 15 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. Benne in view of Bouwens does not specifically teach the total light emitted by the LED comprises blue light and red light.  
Capen teaches total light emitted by the LED comprises blue light and red light [red light having a peak wavelength of about 660 nanometers and blue light having a peak wavelength of about 465 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens to include total light emitted by the LED that comprises blue light and red light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
Benne in view of Bouwens and Capen does not specifically teach 10% to 30% blue light and 70% to 90% red light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include 10% to 30% blue light and 70% to 90% red light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
f. Regarding claim 24, Benne in view of Bouwens and Capen teaches (references to Benne) the system of claim 23 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Bouwens and Capen does not specifically teach total light emitted by the LED comprises green light. Capen teaches total light emitted by the LED comprises green light [an LED lamp emitting green light having a wavelength between 500 and 600 nanometers, claim 1] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include total light emitted by the LED that comprises green light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
Benne in view of Bouwens and Capen does not specifically teach 1% to 10% green light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include 1% to 10% In re Aller, 105 USPQ 233.
g. Regarding claim 25, Benne in view of Bouwens and Capen teaches (references to Benne) the system of claim 23 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Bouwens and Capen does not specifically teach total light emitted by the LED comprises yellow and orange light. Capen teaches the LED exposure comprises yellow [wavelengths from 500 nm-600 nm (yellow to green) [0105]] and orange light [emits orange light having a peak wavelength emission of about 612 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include total light emitted by the LED that comprises yellow and orange light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
h. Regarding claim 26, Benne in view of Bouwens and Capen teaches (references to Benne) the system of claim 23 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Bouwens and Capen does not specifically teach total light emitted by the LED comprises white light. Capen teaches the total light emitted by the LED comprises white light [at least one white light emitting diode, claim 15] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include total light emitted by the LED that comprises white 
Benne in view of Bouwens and Capen does not specifically teach 1% to 10% white light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne in view of Bouwens and Capen to include 1% to 10% white light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

5. 	Claims 27-31 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Benne et al. (US Patent Publication 2012/0279122) in view of Jeong (US 2007/0094754) and Capen et al. (US Patent Publication 2009/0199470).
a. Regarding claim 27, Benne teaches a method of growing a plant comprising growing a plant from a seed, seedling, or immature plant [An operator can plant seeds or seedlings within an inert growing medium [0082]] and exposing the plant to a light emitting diode (LED) [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]] after a period of initial growth without LED exposure [plant seeds or seedlings within an inert growing medium, such as bricks or cubes of rockwool, [0082]; after a period of growth, the six seeds per cradle germinate and grow into to seedlings [0086]]. 
Benne does not specifically teach growing a plant from a seed, seedling, or immature plant in a plug tray and exposing the plant to light after a period of initial growth without light exposure to the plug tray. Jeong teaches growing a plant from a seed, seedling, or immature plant in a plug tray [plug potato seedlings produced using the plug tray [0206]] and exposing the plant to light after a period of initial growth without light exposure to the plug tray [gradually increasing light levels from the dark condition, abstract; place potato seedlings planted through stem cuttings in dark conditions for a period of two to three days [0193]; they are first incubated under dark conditions for a period of 55-65 hrs [0078]] for the mass producing high-quality disease-free seedlings, suitable for hydroponic growth, within a short period of time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Benne to include growing a plant from a seed, seedling, or immature plant in a plug tray and exposing the plant to light after a period of initial growth without light exposure to the plug tray as taught by Jeong because doing so would have provided for mass producing high-quality disease-free seedlings, suitable for hydroponic growth, within a short period of time.
Benne in view of Jeong does not specifically teach light emitted by the LED comprises a blue light having a wavelength between 440 nm to 495 nm and a red light having a wavelength between 615 nm to 750 nm. Capen teaches light emitted by the LED comprises a blue light having a wavelength between 440 nm to 495 nm and a red light having a wavelength between 615 nm to 750 nm [red light having a peak wavelength of about 660 nanometers and blue light having a peak wavelength of about 465 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong to include LED exposure that comprises a blue light having a wavelength between 440 nm to 495 nm and a red light having a wavelength between 615 nm to 750 nm as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.
b. Regarding claim 28, Benne in view of Jeong and Capen teaches (references to Capen) the method of claim 27 wherein total light emitted by the LED comprises blue light and red light [red light having a peak wavelength of about 660 nanometers and blue light having a peak wavelength of about 465 nanometers, claim 2]. Benne in view of Jeong and Capen does not specifically teach 10% to 30% blue light and 70% to 90% red light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include 10% to 30% blue light and 70% to 90% red light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been In re Aller, 105 USPQ 233.
c. Regarding claim 29, Benne in view of Jeong and Capen teaches (references to Benne) the method of claim 27 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Jeong and Capen does not specifically teach total light emitted by the LED comprises green light. Capen teaches total light emitted by the LED comprises green light [an LED lamp emitting green light having a wavelength between 500 and 600 nanometers, claim 1] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include total light emitted by the LED that comprises green light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
Benne in view of Jeong and Capen does not specifically teach 1% to 10% green light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include 1% to 10% green light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
d. Regarding claim 30, Benne in view of Jeong and Capen teaches (references to Benne) the method of claim 27 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Jeong and Capen does not specifically teach total light emitted by the LED comprises a percentage of yellow and a percentage of orange light. Capen teaches total light emitted by the LED comprises a percentage of yellow [wavelengths from 500 nm-600 nm (yellow to green) [0105]] and a percentage of orange light [emits orange light having a peak wavelength emission of about 612 nanometers, claim 2] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include light emitted by the LED that comprises a percentage of yellow and orange light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.  
e. Regarding claim 31, Benne in view of Jeong and Capen teaches (references to Benne) the method of claim 27 comprises light emitted by the LED [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]]. 
Benne in view of Jeong and Capen does not specifically teach total light emitted by the LED comprises white light. Capen teaches total light emitted by the LED comprises white light [at least one white light emitting diode, claim 15] for the purpose of providing a lamp for growing plants that outputs light frequencies that are optimized for use by plants. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include total light emitted by the LED that comprises white light as taught by Capen because doing so would have provided a lamp for growing plants that outputs light frequencies that are optimized for use by plants.
Benne in view of Jeong and Capen does not specifically teach 1% to 10% white light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Benne in view of Jeong and Capen to include 1% to 10% white light because doing so would have provided light suitable for specific stages of plant growth and development and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
f. Regarding claim 35, Benne in view of Jeong and Capen teaches (references to Benne) the method of claim 27 wherein the LED exposure [light emitting diodes (LED's) which permits operator control of the spectrum of light exposed to the planted crops to accommodate and control specific stages of plant growth and development [0076]] is in a first growing facility 10 a, a satellite facility of the growing facility, or both.

Response to Arguments
6.	Applicant’s arguments from the response filed on 11/30/2020 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 11/30/2020, see pages 5-7, with respect to the rejection of claims 1 and 15 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Bouwens et al. (WO2009130021A1).
b. Applicants arguments in the reply filed on 11/30/2020, see page 7, with respect to the rejection of claim 27 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Jeong (US 2007/0094754).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/
Examiner, Art Unit 3643